Citation Nr: 0821294	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case was previously before the Board in August 2007 and 
remanded for additional development and readjudication.  


FINDING OF FACT

Sleep apnea is not shown to be present in service and there 
is no persuasive medical nexus evidence of record otherwise 
etiologically linking this condition to military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and in-service injury or 
disease.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

The veteran is claiming entitlement to service connection for 
sleep apnea, which he asserts began during service.  

Sleep apnea is defined as transient attacks of failure of 
automatic control of respiration, resulting in alveolar 
hypoventilation, which becomes more pronounced during sleep.  
See Dorland's Illustrated Medical Dictionary 528, 1381 (28th 
ed. 1994).  Obstructive sleep apnea is defined as sleep apnea 
resulting from collapse or obstruction of the airway with the 
inhibition of muscle tone that occurs during REM sleep.  Id.

Although service treatment records (STRs) are negative for 
complaints, findings or diagnosis of sleep apnea, the reports 
do show that the veteran was treated on numerous occasions 
for respiratory complaints, with assessments including common 
cold, viral upper respiratory infection, sinusitis, recurrent 
tonsillitis, and bronchitis.  In December 1992, the veteran 
was treated for an episode of intractable hiccups.  What is 
significant is that during the evaluation he was only able to 
respond with one to two sentences before drifting off into 
sleep.  The physician provided no further summary or 
elaboration.  At his retirement physical in November 1993, 
the veteran denied frequent trouble sleeping, or ear, nose or 
throat trouble, but did note a history of asthma and 
shortness of breath.  

The post-service evidentiary record in this case shows the 
first diagnosis of sleep apnea is in approximately 1995/1996, 
several years after the veteran's retirement from service.  
In 1996, the veteran reported a history of problems with 
snoring dating back to his teenage years.  The post service 
medical records also show he underwent 
uvulopalatopharyngoplasty and septoplasty for obstructive 
sleep apnea in November 1997.    

During a RO hearing in February 2005 and a Travel Board 
hearing in April 2007, the veteran presented testimony about 
the onset and severity of his sleep apnea.  He essentially 
reiterated previously submitted information concerning his 
in-service symptomatology as well as symptoms consistent with 
complaints made during the course of the appeal.  His primary 
contention was that the various upper respiratory 
symptomatology he exhibited in service was an early 
manifestation of his current sleep apnea, which was often 
misdiagnosed as bronchitis and/or asthma.  In addition to the 
foregoing, he has submitted lay statements from several 
individuals, who reportedly served with him, relating their 
observations of his loud snoring, heavy breathing and daytime 
sleepiness during service.  These statements also describe 
the veteran falling asleep during conversations and while 
driving.  

Pursuant to the August 2007 Board remand, the veteran 
underwent VA examination in March 2008, to determine the 
nature and extent of his sleep apnea and to obtain an opinion 
as to its etiology.  The examiner reviewed the veteran's 
claims file in its entirety and took a detailed history of 
his service and post-service symptoms.  The veteran's primary 
problems were snoring and sleep disruption.  With the 
exception of shortness of breath on mild exertion, he denied 
a history of respiratory problems.  A chest X-ray was 
consistent with mild cardiomegaly, probable pulmonary venous 
hypertension and chronic obstructive pulmonary disease.  

The examiner concluded that it was less likely than not (less 
than 50/50 probability) that the veteran's sleep apnea was 
caused by or the result of service.  The examiner explained 
that there was no evidence in the service records of sleep 
apnea or notation of the veteran having it.  In addition, the 
veteran was morbidly obese and, according to private 
treatment records, was obese at the time of the diagnosis.  
Therefore, it is less likely that sleep apnea was present 
while in service and rather more likely, that it became 
evident after discharge with the development of obesity.  

The VA examination report provides an opinion, consistent 
with the veteran's medical history and uncontroverted by any 
other medical evidence of record.  In rendering his opinion, 
the physician took into consideration the veteran's previous 
medical history, medical evaluations, and history of 
symptomatology during service.  The opinion is of great 
probative value.

The Board has also considered the veteran's statements that 
he developed sleep apnea during service, misdiagnosed and 
treated as upper respiratory infections.  Although he is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that a lay witness can provide an 
"eye-witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.)  The single competent 
medical opinion in the record conclusively found that there 
was no medical basis for holding that sleep apnea was 
incurred in service.  Moreover, the veteran has not brought 
forth or identified any competent evidence that would 
establish a nexus between his sleep apnea and military 
service.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals 
for Veterans Claims (Court) has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In a July 2004 letter the RO informed the veteran of its duty 
to assist him in substantiating his claim, and the effect of 
this duty upon his claim.  This letter pre-dated the RO's 
November 2004 rating decision.  See also VCAA letters dated 
in dated in March 2006 and September 2007, and Supplemental 
Statement of the Case dated in April 2008.  See generally 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


